Exhibit 10.1

Summary of Altera Corporation Non-Employee Director Compensation

Cash Compensation

 

Annual Retainer for Board of Directors:

    

Board Membership

   $ 40,000  

Audit Committee

   $ 10,000   Chair    $ 5,000   Member

Compensation Committee

   $ 8,000   Chair    $ 4,000   Member

Nominating and Governance Committee

   $ 8,000   Chair    $ 4,000   Member

Lead Independent Director

   $ 5,000  

The annual retainer is paid on the date of each year’s annual meeting of
stockholders and can be deferred at the director’s election under Altera’s
Nonqualified Deferred Compensation Plan. The annual retainer will be prorated if
a director’s service begins subsequent to the date of the annual meeting of
stockholders. Non-employee directors are eligible to include the annual retainer
in our Nonqualified Deferred Compensation Plan.

Equity Compensation

Each year, non-employee directors will receive a stock option grant of 10,000
shares upon re-election as a director. New non-employee directors will receive
an initial stock option grant of 40,000 shares upon first becoming a director.

Other Compensation

Non-employee directors are eligible to receive medical, dental, and vision
coverage equivalent to benefits offered to employees.

Non-employee directors will be reimbursed for expenses incurred in attending
board and committee meetings.